4 F.3d 988
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roy C. WHITENER, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Darin Davis, Defendant-Appellant.United States of America, Plaintiff-Appellee,v.Thomas Scott, Defendant-Appellant.
Nos. 93-6110, 93-6111, 93-6170.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993.Decided:  September 7, 1993.

Appeals from the United States District Court for the District of South Carolina, at Spartanburg.  Henry M. Herlong, Jr., District Judge.  (CR-91-345)
Roy C. Whitener, Darin Davis, Thomas Scott, Appellants Pro Se.
Matthew Raymond Hawley, Jr., Assistant United States Attorney, Greenville, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Roy C. Whitener, Darin Davis, and Thomas Scott appeal from the district court's orders denying their motions for modification of sentence.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Scott, No. CR-91345 (D.S.C. Jan. 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED